FILED

 

 

UNITED STATES DISTRICT COURT JUL 2 2 2015
FOR THE DISTRICT OF COLUMBIA Clerk. U.S. District & Bankruptcy
Courts for the District of Columbia
)
ROBERT DOBYNS, )
)
Petitioner, )
) Case: 1:15-cv-O1179 (G Deck)
v. ) Assigned To : Unassigned
) Assign. Date : 7/22/2015
UNITED STATES OF AMERICA, ) Description: Habeas Corpus/2255
)
Respondent. )
)
MEMORANDUM OPINION

This matter is before the Court on petitioner’s pro se Motion for Judgment of Acquittal
Notwithstanding the Verdict, or, in the Alternative, for New Trial, which is construed as a
petition for a writ of habeas corpus. For the reasons discussed below, this matter will be
dismissed.

Petitioner has been convicted in the Superior Court of the District of Columbia, and the
District of Columbia Court of Appeals afﬁrmed the judgment and sentence. See Mem. in
Support of Motion for J. of Acquittal and/or Mot. for New Trial at 1-2. Petitioner’s motions
seeking post-conviction relief in the Superior Court have been denied. See id. at 6. Now
petitioner asks this Court to “review the decision made by the trial Judge and make an
independent ﬁnding of its own since it appears that the DC. Code [§] 23-110 [motion]

previously ﬁled is not the vehicle through which Petitioner will receive any fair consideration.”

Id. at 12.

“Under DC. Code § 23-110, a prisoner may seek to vacate, set aside, or correct sentence
on any of four grounds: (1) the sentence is unconstitutional or illegal; (2) the Superior Court did
not have jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized
by law; or (4) the sentence is subject to collateral attack.” Alston v. United States, 590 A.2d 511,
513 (DC. 1991). Such a motion must be ﬁled in the Superior Court, see DC. Code § 23-110(a),
and “shall not be entertained . . . by any Federal . . . court if it appears that the [prisoner] has
failed to make a motion for relief under this section or that the Superior Court has denied him
relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the
legality ofhis detention.” DC. Code § 23—110(g); see Williams v. Martinez, 586 F.3d 995, 998
(DC. Cir. 2009) (“Section 23-110(g)’s plain language makes clear that it only divests federal
courts of jurisdiction to hear habeas petitions by prisoners who could have raised viable claims
pursuant to section 23-110(a).”).

Petitioner does not demonstrate that the remedy available to him under DC. Code § 23-
1 10 is inadequate or ineffective to test the legality of his conviction and subsequent
incarceration. His apparent lack of success in prior collateral attacks on his conviction does not
render his local remedy inadequate or ineffective. See Wilson v. Oﬂice of the Chairperson, 892
F. Supp. 277, 280 (D.D.C. 1995). Petitioner has no recourse in this federal district court and,

therefore, the Court will deny the petition and dismiss this action. See Watson v. Middlebrooks,
No. 09—1682, 2009 WL 3163067, at *2 (D.D.C. Sept. 28, 2009).

An Order accompanies this Memorandum Opinion.

/.
DATE: 7/9l/726/5/ / %

Unite tates District Judge